This action was heard on the motion of the defendants that the sale of the lands described in the complaint, made by the commissioners appointed for that purpose, pursuant to a judgment, by consent, at February Term, 1930, of the Superior Court of Wake County, be confirmed. *Page 841 
From judgment confirming the sale and directing the commissioners to convey the lands to the purchasers, the plaintiff appealed to the Supreme Court.
There is no error in the judgment confirming the sale of the lands described in the complaint. The exceptions of the plaintiffs were considered and overruled. The court found that the sale was fairly conducted in all respects and that the amount bid is a fair price for the lands. The sale was confirmed by the court in its discretion. The only assignment of error is based upon an exception to the judgment. It cannot be sustained. The judgment is
Affirmed.